DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 11 recites “and including a second sensor fixed at an end opposite the first object at a second distance (d2) away from the bearing race versus a profiled faulted condition of the system, wherein the two distances are spaced axially along the rotational axis”. However there is no disclosure of a second sensor in the application as filed. The figures only show one sensor (ref 212) and the disclosure does not describe a second sensor at distance d2. Therefore this is new matter and rejected under 35 U.S.C. 112 a. 
Claim 14 inherits the characteristics of claim 11 on which it depends, and is therefore also rejected under 35 U.S.C. 112 a. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “sensor attached to the shaft a first distance (d1) spaced apart from bearing roller element and the bearing race, and including a second sensor fixed at an end opposite the first object at a second distance (d2) away from the bearing race versus a profiled faulted condition of the 
Claim 14 inherits the indefiniteness of claim 11 on which it depends, and is therefore also rejected under 35 U.S.C. 112 b. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedin (US 2015/0032389) in view of Kar (US 2013/0207810).
Regarding claim 1: Hedin discloses a method of bearing fault detection (Hedin paragraph 0069) comprising;
measuring a signal of torsional energy transfer (Hedin paragraph 0084) from a bearing race having a bearing roller element (Hedin ref 7, paragraph 0144 where the race elements are explicitly described) to a shaft (Hedin ref 8) using a sensor (Hedin ref 10) coupled to the shaft at a first distance where the sensor is coupled to the shaft by the machine (ref 6)); 
calculating a health status of the bearing roller element based on a comparison of the measured signal to a baseline signal (Hedin paragraph 0111 where a comparison or trending based on current and historical data (function F12) is this baseline comparison), wherein the comparison is based on physical parameters associated with a normal operating condition (Hedin paragraph 0111 where the comparison to historical data is this normal operation) of a system including the shaft at a second distance (d2) away from the bearing race versus a profiled faulted condition of the system (Hedin Fig 1 where a second measurement position (ref 12) is shown paragraph 0111); and
generating an exceedance if the torsional energy transfer has exceeded a predetermined threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 
Regarding claim 2: 
Regarding claim 3: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses calculating a remaining useful life of the bearing roller element based on the health status (Hedin paragraph 00153 where a warning of deterioration is remaining useful life, paragraph 0502 where the limit of the active life span is disclosed).
Regarding claim 4: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses removing or replacing the bearing roller race if the exceedance is generated (Hedin paragraph 0502 where replacement is explicitly discussed).
Regarding claim 5: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses the signal is a temporal signal (Hedin paragraph 0075 where continuous measurement requires temporal based values).
Regarding claim 6: Hedin and Kar disclose the limitations of claim 5 as described above. Hedin also discloses transforming the temporal signal to a frequency domain (Hedin paragraph 0125 where a FFT is explicitly disclosed).
Regarding claim 7: Hedin and Kar disclose the limitations of claim 6 as described above. Hedin also discloses the frequency domain is compared to a harmonic of a structure including the bearing race and the shaft (Hedin paragraph 0128-0130 where the repetitive signal analysis is this harmonic analysis).
Regarding claim 9: Hedin and Kar disclose the limitations of claim 1 as described above. Hedin also discloses comparing the measured torsional energy signal value relative to the threshold value (Hedin paragraph 0115 where the filtering is a threshold, paragraph 0153-0155 where the SNR comparison is also an exceedance as claimed).
Regarding claim 10: Hedin and Kar disclose the limitations of claim 9 as described above. Hedin also discloses measuring torsional frequencies that align with system vibration modes, wherein the system comprises the bearing race and the shaft (Hedin paragraph 0125-0130).
Regarding claim 11: (as best understood) Hedin discloses a system comprising: 
where the race elements are explicitly described), 
a bearing roller element disposed between the shaft and the bearing race (Hedin ref 7 Fig 1), 
a shaft having a length (l) coupled to the bearing race defining a non-rotating frame and a primary axis (Hedin ref 8 fig 1); and 
sensor (Hedin ref 10) attached to the shaft a first distance (d1) spaced apart from bearing roller element and the bearing race (Hedin Fig 1), and including a second sensor (Hedin paragraph 0124 where “sensors” is plural, and therefore there are multiple sensors which includes a second sensor, Fig 5 and Fig 24 where sensor 10 and sensor 420 show two sensors) fixed at an end opposite the first object at a second distance (d2) away from the bearing race (Hedin Fig 24 where the sensors are shown at opposing ends) versus a profiled faulted condition of the system, wherein the sensor is configured to measure at least one of torsional, longitudinal, and/or tangential forces (Hedin paragraph 0068), wherein the sensor is configured to monitor the health status of the bearing roller element(Hedin paragraph 0128, 0153, 0502), wherein the health status of the bearing roller element is detected based only on the sensor coupled to the shaft at the first distance (Hedin Fig 1 paragraph 0068, 0077).
Hedin does not explicitly disclose wherein the two distances are spaced axially along the rotational axis. 
Kar discloses a fault detection system in which probes (Kar ref 350a-350d) are three sensors configured to provide measurements in three orientations: horizontal, vertical, and axial and which are shown to be axial to the rotation axis (Kar paragraph 0040 and Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to include axial orientation, such as disclosed in Kar, in the invention of Hedin in order to classify defects (Kar paragraph 0041). 
Regarding claim 14: Hedin and Kar disclose the limitations of claim 11 as described above. Hedin also discloses the shaft is fixed at an end opposite the bearing race (Hedin fig 1).

Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the Applicant’s amendment has required the introduction of a 103 rejection as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896